DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-12, 14-17, and 19-20 are pending.
Claims 2, 13, 18, and 21-24 are canceled. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Luke Y. Choi on 12/9/2021.
The application has been amended as follows: 
1. (Currently amended) An image processing method, comprising:
 acquiring an image;

restoring a saturated region in which a first pixel in the image has a first reference value based on the first illuminance component of the image by using a pixel value of a subpixel having a lowest sensitivity among red (R), green (G), and blue (B) subpixels of each 
calculating an increment of each the increment of each pixel value is adjusted using the over curve 
enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by calculating a local contrast factor based on an increment of a corresponding pixel and an increment of a surrounding pixel, and adjusting the increment of the corresponding pixel based on the local contrast factor; and
outputting a dark region-enhanced image.

3. (Currently amended) The image processing method of claim 1, wherein the restoring of the saturated region based on the subpixel having the lowest sensitivity and the first illuminance component of the image comprises: 
obtaining a luminance component of the image; 
restoring a luminance component of the saturated region by assuming a linear 
obtaining residual information from an image of the subpixel having the lowest sensitivity and the restored luminance component using a guided filter; and 
restoring the saturated region by applying the residual information to the luminance component.

5. (Currently amended) The image processing method of claim 1, wherein the enhancing comprises: 
enhancing the dark region based on the over curve; and 
performing a dynamic range compression (DRC) with respect to a dark region-enhanced image.

17. (Currently amended) An image processing apparatus, comprising: one or more processors configured to: 
obtain a first illuminance component of an image from an offset-compensated image;
 restore a saturated region in which a first pixel in the image has a first reference value based on the first illuminance component of the image by using a pixel value of a subpixel having a lowest sensitivity among red (R), green (G), and blue (B) subpixels of each 
calculate an increment of each the increment of each pixel value is adjusted using the over curve 
enhance a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component, by calculating a local contrast factor based on an increment of a corresponding pixel and an increment of a surrounding pixel, and adjusting the increment of the corresponding pixel based on the local contrast factor; 
and output a dark region-enhanced image.

20. (Currently amended) The image processing apparatus of claim 17, wherein the one or more processors are further configured to: 
enrich the dark region using the over curve to generate the dark region-enriched image; and 
perform a dynamic range compression (DRC) with respect to the dark region-enhanced image.

21-24. (Canceled) 
(End of Amendment)
Allowable Subject Matter
Claims 1, 3-12, 14-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner agrees with the Applicant’s remarks filed on 10/27/2021, pg. 15, last paragraph, for independent claim 1, specifically for the following limitation: “enhancing a dark region…by calculating a local contrast factor based on an increment of a corresponding pixel and an increment of a surrounding pixel, and adjusting the increment of the corresponding pixel based on the local contrast factor.” Similarly, the Examiner agrees with the Applicant’s remarks on pg. 16 for the same reason as set forth above. Claims 3-12 and 14-16, and 19-20 are dependent on claims 1 and 17, respectively. Therefore, claims 1, 3-12, 14-17, and 19-20 are allowed over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Adaptive enhancement for nonuniform illumination images via nonlinear mapping” by Wang et al. teaches improving local contrast using an exponential function and contrast enhancement consists of increasing a pixel if it is larger than its neighbors (Pg. 053012-8). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664